Order, Supreme Court, New York County, entered on April 27, 1972, denying, without a hearing, defendant’s motion to be resentenced, nunc pro tunc, unanimously reversed, on the law, and said motion granted. Defendant was never advised of his right to appeal the judgment rendered June 30, 1953, convicting him, on his guilty plea, of robbery in the first degree and sentencing him to State prison for a term of not less than 15 nor more than 25 years. Since defendant asserts that he would have claimed excessiveness of sentence on appeal had he been properly advised, he has presented a viable claim warranting appropriate relief. (People v. Lynn, 28 N Y 2d 196; People v. Coleman, 30 N Y 2d 582.) However, in view of the fact that severity of sentence is defendant’s principal plaint, his presence at the resentence granted hereby is not required. (People V. Clifford, 38 A D 2d 952.) Concur — Nunez, J. P., Kupferman, Murphy, Lupiano and Lane, JJ.